IN THE UNITED STATES COURT OF APPEALS
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                           FOR THE FIFTH CIRCUIT                              FILED
                                                                            August 8, 2008

                                                                        Charles R. Fulbruge III
                                        No. 07-10679                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,
v.

ALICIA NICHOLE FRAZIER; KEVIN MICHAEL SMITH; JAMES EDWARD
GESKE,

                                                   Defendants - Appellants.



                     Appeal from the United States District Court
                          for the Northern District of Texas
                                  No. 4:06 -CR-203-3


Before GARZA and DENNIS, Circuit Judges.*
PER CURIAM:**
       Having carefully considered each of the defendants’ assignments of error
in light of the record, the written and oral arguments of the parties, and the law
applicable to the case, we find no reversible error and therefore AFFIRM the
convictions of the defendants.


       *
           This case is being decided by a quorum. 28 U.S.C. § 46(d).
       **
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.